Citation Nr: 0313567	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-13 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
denied the claim in a July 1999 decision that the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's decision, 
remanding the case to the Board for compliance with law 
enacted while the appeal was pending.  This decision replaces 
the vacated decision.


FINDINGS OF FACT

1.  The veteran does not have corrected visual acuity of 
5/200 or less in both eyes or concentric contraction of the 
visual field to 5 degrees or less.  He is not a patient at a 
nursing home because of mental or physical incapacity; is not 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable; does not need frequent 
adjustment of any special prosthetic or orthopedic 
appliances, which by reason of the particular disability 
cannot be done without aid; is not unable to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; is not unable to attend to the wants of 
nature; has no incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment; and is 
not bedridden.

2.  The veteran does not have a single disability rated as 
100 percent permanently disabling, nor is he substantially 
confined to his dwelling or the immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension are 
not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§ 3.351, 3.352 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran's claim requires no specific 
forms to prosecute.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A January 1998 notice of 
denial of the claim informed the veteran of the criteria for 
special monthly compensation and thus by inference of the 
evidence necessary to substantiate the claim.  The September 
1998 statement of the case (SOC) reiterated and expanded upon 
the evidence necessary and notified the veteran of the 
deficiencies in the evidence of record.  Letters to the 
veteran from the Board in June 2002 and February 2003 set 
forth in specific detail the evidence necessary to 
substantiate his claim and which evidence and information he 
and VA must provide and attempt to obtain.  VA has discharged 
its duty to notify and inform.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran has not informed the 
Board or any other VA entity of any source of evidence.  
Providing such information is his responsibility.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii), (2)(i), (ii) (2002).  The RO or the 
Board has obtained all pertinent VA medical records.  Absent 
any information from the veteran to enable VA to further 
assist in obtaining evidence in support of the claim, VA has 
discharged its duty to obtain evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran examinations in 
September 1997, February 1998, and July 2002.  VA has 
discharged its duty to provide medical examination and obtain 
medical opinion in this case.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no failure to 
obtain pertinent evidence in this case.  In the context of 
other claim not encompassed by this decision, VA has informed 
the veteran that certain service records are probably 
destroyed.

The Board sees no areas in which further development is 
needed.  The file reflects that the RO applied and fulfilled 
the requirements of the VCAA, although the RO did not 
specifically cite the Act or the regulations.  There would be 
no possible benefit to delaying Board consideration of this 
case to permit citation to the VCAA to be provided to the 
veteran.  He has, in fact, been informed of its substance, 
and its substance has been applied in his case.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial citation to the VCAA, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Special Monthly Pension

The veteran contends that he is so helpless as to be in need 
of the aid and attendance of another person or that he is 
housebound, and that special monthly pension is warranted.  
After a review of the record, the Board finds that the 
evidence does not support the veteran's contentions, and his 
claim is denied.

Increased pension may be paid to a veteran by reason of the 
need for aid and attendance or by reason of being housebound.  
The veteran will be considered to be in need of regular aid 
and attendance if he is blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual fields to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance pursuant to the criteria found in § 3.352(a).  
38 C.F.R. § 3.351 (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2002).

In addition, a veteran may receive an increased special 
monthly pension where, in addition to having a single 
permanent disability rated 100 percent, he has additional 
disability or disabilities ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent and involving different anatomical segments or 
bodily systems, or is "permanently housebound" which 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue through his lifetime.  
38 C.F.R. § 3.351(d) (2002).

A September 1997 VA aid and attendance/housebound examination 
notes that the veteran was 67 years old.  The veteran stated 
that he did not suffer from a sinusitis although he stated 
that he frequently developed left lateral neck pain when he 
turned his head downward, after which he had to move his head 
laterally to both sides until the pain subsided.  The veteran 
claimed to suffer from generalized joint pains, which he said 
occurred chiefly over the elbows, ankles, and knees, but 
particularly the left knee.  He took Motrin with only 
transient relief.  The veteran gave a history of 
hypertension.  He had taken medication but did no longer.  
The veteran came to the examination by himself.  He was not 
hospitalized, nor was he blind.  The veteran was well 
nourished and well developed.  His posture was erect.  His 
gait was normal.  There were no restrictions of the upper 
extremities.  The veteran was able to perform activities of 
daily living and attend to the needs of nature by himself.  
The veteran was able to walk well which he was able to do 
with adequate propulsion and balance, without deficit in 
weightbearing.  There were no limitations of motion of the 
spine, trunk, or neck, or deformities of the spine.  The 
examiner noted that the veteran was able to carry out 
activities of daily living and attend to the needs of nature.  
He was able to travel away out of his home for whatever 
purpose, usually to go to the barbershop, supermarket, 
church, or post office.  On a typical day, the veteran would 
rise at 7:00 a.m. or 8:00 a.m.  He would then walk to the 
bathroom for the needs of nature and to wash his face, brush 
his teeth, and shave.  After getting dressed, he had 
breakfast at the table, fixed by him.  He afterwards might 
read the newspaper or professionally related books.  He had 
lunch at midday, also fixed by him.  After lunch, he would 
keep reading his books on banking and real estate.  He would 
later bathe around 7:00 p.m.  He had no dinner, only a cup of 
coffee.  He went to sleep after bathing.  The veteran was 
able to walk without the assistance of another person for 
approximately one kilometer, but did so at a normal pace with 
frequent rest stops.  The veteran used no mechanical aid for 
ambulation.  The veteran could leave the home premises at 
will for whatever purpose but usually stayed at home.  The 
veteran was capable of managing his benefit payments.  The 
examiner diagnosed degenerative joint disease, arterial 
hypertension, and torticollis (by history).

A September 1997 VA mental disorders examination notes that 
the veteran was receiving no active psychiatric treatment.  
He was unemployed since 1992.  He used to work at a financial 
institution.  He lived alone.  He received Social Security 
and VA pension benefits.  The veteran reported that he was 
unable to work due to arthritis, which he felt began in 
service in Germany.  The veteran was clean, and adequately 
dressed and groomed.  He was alert and oriented times three.  
His mood was slightly anxious.  His affect was constricted.  
His attention was good.  His concentration was good.  His 
memory was good.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The veteran was considered competent to handle 
funds.  The examiner diagnosed anxiety disorder, not 
otherwise specified.  The examiner provided a global 
assessment of functioning of 65.

A February 1998 VA cold injury protocol examination notes 
that the veteran had bilateral knee genu valgus deformity and 
bilateral hammer toe deformity.  He had a complete range of 
motion in all joints of the arms and legs.  An arthritic bone 
survey found degenerative joint disease of the lumbar spine, 
shoulders, and hands.

The veteran had VA examinations in July 2002 including a 
general medical examination to determine whether the veteran 
needed regular aid and attendance, was bedridden or 
housebound, and orthopedic, ophthalmologic, and psychiatric 
examinations.  The general examination revealed through 
clinical interview that the veteran lives alone in his own 
home.  He is not a resident in a nursing home.  He drove his 
own vehicle to the examination.  In a November 2002 
statement, the veteran disputed the examiner's report that he 
came to the examination himself, having driven his own car, 
reporting that another person accompanied him on the trip.  
The distinction is immaterial.  The significant point is that 
he entered the examination room unassisted and he drove his 
own vehicle.  His preference to take a companion along is not 
probative evidence of the need for regular aid and attendance 
of another person.  The veteran described his typical day in 
detail.  His description is credible and it is highly 
probative that he does not need regular aid and attendance 
for any activity of daily living or keep him safe from the 
hazards of daily living.  The specific objective findings of 
record on physical examination of all body systems show no 
joint, muscle, or other body system dysfunction of a type or 
severity consistent with a need for regular aid and 
attendance.  The veteran has degenerative joint disease, 
variously diagnosed, of the knees and multiple segments of 
the spine.  He has hypertension; his blood pressure as 
measured in July 2002 was 160/96, 160/98, and 154/100.

Ophthalmologic examination revealed senile cataract in his 
right eye.  Objective findings show that the veteran's 
corrected and uncorrected visual acuity in the right eye was 
described as far-count finger at 3 feet.  Near vision was 
20/200 corrected.  The examiner indicated that the veteran 
refuses surgery on his right eye.  There was no visual field 
deficit.  The diagnosis indicates that he is not legally 
blind as he claims; his best-corrected vision in the left eye 
was 20/30.  

Psychiatric examination diagnosed dysthymia.  Upon clinical 
interview the examiner found symptoms primarily of anger, 
anxiety and depression and diagnosed dysthymia.  The examiner 
reviewed the veteran's records and assessed his global 
functioning as 60 on a scale of 1 to 100, with 100 being 
superior functioning in all areas of life .  A psychiatrist 
assesses global functioning as 60 when there are moderate 
symptoms or moderate difficulty in social or occupational 
function.  A GAF of 60 is not indicative of or consistent 
with a need for regular aid and attendance or being 
housebound for psychiatric reasons.

The veteran has corrected visual acuity better than 5/200 in 
both eyes and concentric contraction of the visual field of 
greater than 5 degrees.  He is not a patient at a nursing 
home because of mental or physical incapacity.  He is able to 
dress and undress himself, keep himself ordinarily clean and 
presentable.  He does not need frequent adjustment of any 
special prosthetic or orthopedic appliances that by reason of 
the particular disability cannot be done without aid.  He is 
able to feed himself, uninhibited by loss of coordination of 
upper extremities or through extreme weakness.  He is able to 
attend to the wants of nature.  He has no incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  He is not bedridden.  He leaves 
the house at will for any purpose, e.g., to eat at 
restaurants, thus he is not housebound or confined to the 
immediate premises of his dwelling.  Therefore, the veteran 
does not meet the criteria for entitlement to special monthly 
pension by reason of the need for aid and attendance, being 
bedridden, or being housebound.  38 C.F.R. §§ 3.151(a)(1), 
(b), 3.152 (2002).

The veteran does not qualify for special monthly pension for 
one disability ratable as 100 percent with a separate 
disability ratable as 60 percent.  He has no disability 
ratable as 100 percent disabling under the VA rating 
schedule.  See generally 38 C.F.R. Part 4 (2002).  The 
veteran has degenerative arthritis of multiple joints, with 
X-ray evidence thereof, for which the rating schedule does 
not provide a 100 percent rating, even with consideration of 
pain, painful motion, fatigability and related phenomena.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2002).  Likewise, 
the rating schedule does not provide a 100 percent rating for 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).

The veteran has a mental disorder variously diagnosed as 
major depression, adjustment disorder, anxiety disorder and 
dysthymia.  A 100 percent rating for a mental disorder would 
require that the evidence show total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (general formula for rating 
mental disorders) (2002).  The veteran has not had 
psychiatric hospitalization or treatment records of which 
could show mental illness commensurate with a 100 percent 
rating.  The September 1997 and July 2002 VA psychiatric 
examinations did not reveal symptomatology commensurate with 
or nearly approximating that necessary for a 100 percent 
rating.  38 C.F.R. §§ 4.7, 4.130 (2002).

The veteran does not have a single permanent disability rated 
100 percent, consequently, whether he has an additional 
distinct disability ratable as 60 percent that would entitle 
him to special monthly pension is moot.  38 C.F.R. § 3.351(d) 
(2002).

In sum, the veteran does not meet any criterion of 
entitlement to special monthly pension.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2002). 


ORDER

Entitlement to special monthly pension is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

